Citation Nr: 1446443	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  10-18 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected status post total right knee replacement and degenerative joint disease of the right knee.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2012, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2014, the Board remanded the Veteran's case for additional development.  In accordance with the remand, updated VA treatment records from August 2008 to April 2014 were obtained and associated with the claims file.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board's remand also directed that the Veteran be asked to identify any private medical treatment pertaining to the issue on appeal.  The Veteran was sent a notification letter in April 2014.  In response, VA received a signed VA Form 21-4142, Authorization and Consent to Release Information to VA, in May 2014.  The Veteran identified treatment from Dr. J.S. and asked that VA obtain all records with respect to his right knee and left knee.  There is no indication that the identified records were requested.  A remand is required to request these identified records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).     

In addition, the Board's remand requested that the AOJ contact Dr. R.R., the Veteran's treating VA physician to clarify his opinion regarding the nature of any relationship between the service-connected right knee disability and the left knee disability.  This was not accomplished and corrective action is required.  See Stegall, supra.  

Finally, a VA medical opinion was obtained in June 2014.  An examination was not provided as requested by the Board's remand.  The June 2014 VA examiner reviewed the claims file and expressed an opinion that it was "less likely than not" that the claimed condition was proximately due to or the result of the Veteran's service-connected condition.  As part of the reasoning for the opinion, the VA examiner stated that there was no evidence of an abnormal gait in 2008 and no evidence of instability of the right knee to cause abnormal gait and bearing more on left knee.  However, the November 2008 VA medical examination report reflects an assessment of an antalgic gait.  In addition, a February 2014 VA medical treatment record shows that the Veteran had an altered gait due to his service-connected right total knee replacement.  The Board finds that the June 2014 VA examiner's opinion is inadequate as it is based, in part, on an inaccurate predicate.  In addition, with respect to aggravation, the VA examiner responded "no" when asked if it was at least as likely as not that the Veteran's left knee was aggravated beyond its natural progression by the service-connected right knee disability.  The only reasoning provided for the opinion was that the "degree of degenerative changes of the left knee is less than the right knee."  The examiner's reasoning is of little probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  The fact that the left knee has less degenerative changes than the right knee does not shed light on why it was not aggravated by the service-connected right knee disability.  As a result, a new VA examination is required.  See Stegall, supra.      

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's treating VA physician, Dr. R.R., who wrote the January 2013 opinion finding that the Veteran's service-connected right knee disorder caused symptomatology in the Veteran's left knee.  Dr. R.R. is directed to clarify whether the Veteran's right knee disorder caused left knee symptomatology or a chronic disorder, to include degenerative joint disease.

2.  Contact Dr. J.S. for all treatment records pertaining to the Veteran.  The AOJ is directed that reasonable efforts must be made to obtain identified records from a non-Federal government source, to include at least one follow-up unless a response to the initial request indicates that the records do not exist or that a follow-up request for the records would be futile.  

3.  Thereafter, schedule the Veteran for a VA examination with the November 2008 VA examiner, or appropriate substitute examiner if the November 2008 VA examiner is unavailable.  The claims file must be reviewed and the examiner must indicate that such a review was completed.  Following examination of the Veteran and review of the claims file, respond to the following:  

a.  Is it at least as likely as not (50 percent probability or higher) that the Veteran's left knee disability was caused by the Veteran's service-connected right knee disability.  

b.  Is it at least as likely as not (50 percent probability or higher) that the Veteran's left knee disability was aggravated by his service-connected right knee disability.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

The examiner is directed to specifically comment on the January 2013 VA physician's letter finding that the service-connected right knee caused pain and stiffness in the left knee.  The examiner's attention is also drawn to the transcript of the Veteran's November 2012 testimony before the Board reporting that private physicians found the Veteran's altered gait caused weakness in his left knee that caused his current left knee disorder.

A rationale must be provided for each opinion reached.  

4.  After completing the above development and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



